16 F.3d 1227NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Michael D. CAPRARO;  Roy J. Priest;  Kenneth Allen, Appellants,v.James PURKETT;  Denise Trebing; Jesse Bishop;  James Welch, Appellees.
No. 93-2836.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 24, 1993.Filed:  January 31, 1994.

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Missouri inmates Michael D. Capraro, Roy J. Priest, and Kenneth Allen appeal the district court's1 dismissal of their 42 U.S.C. Sec. 1983 complaint for failure to state a claim upon which relief can be granted.  We grant appellants' motion to supplement the record on appeal.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the district court's judgment for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri